DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed May 7, 2021, which amends claims 1 and 10 and cancels claim 6. Claims 1, 3-5, and 7-11 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed May 7, 2021, caused the withdrawal of the rejection of claims 1 and 3-11 under 35 U.S.C. 103 as being unpatentable over Nagao et al. (WO 2012/153725) in view of Mizuki et al. (WO 2013/084885), where Mizuki et al. (US 2013/0234119) and Pflumm et al. (WO 2012/034627) as set forth in the Office action mailed February 19, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao et al. (US 2014/0070204) (hereafter “Nagao”) in view of Kim et al. (WO 2012/150826) (hereafter “Kim”) and Pflumm et al. (WO 2012/034627), where Pflumm et al. (US 2013/0270736) (hereafter “Pflumm 2013”) is used as the English equivalent.
Regarding claims 1, 3-5, and 7-11, Nagao teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraphs [0146]-[0149]).  Nagao teaches the light emitting layer comprises a phosphorescent dopant and a material (paragraph [0146]).  Katoh teaches that the host material can have the following formula, 
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 (paragraphs [0146] and [0149], Table 3).  
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 is the same as applicant’s formula H1-35. Nagao teaches that the light emitting layer can further comprise a second host material (paragraph [0079]). Nagao teaches that 
    PNG
    media_image1.png
    189
    232
    media_image1.png
    Greyscale
 acts as a hole transporting host material and that the second host material should be an electron transporting host material and can be a carbazole compound containing a pyrimidine or triazine group (paragraph [0079]). Nagao teaches that adding the second host material will increase the efficiency of the device (paragraph [0079]). Nagao teaches that the hole transporting layer is composed of NBP (paragraph [0146]).
Nagao does not specifically teach a device comprising a host mixture that meets the applicant’s claimed invention and where the hole transporting layer comprises a compound that meets the applicant’s claimed invention.
Kim teaches host materials for use in phosphorescent light emitting devices (paragraphs [0145]-[0159]). Kim teach the following host materials, 
    PNG
    media_image2.png
    132
    81
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    127
    105
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    114
    100
    media_image5.png
    Greyscale
 (paragraphs [0039], [0045], and [0159]). Kim teaches that when these compounds are used as host materials instead of CBP the device has a lower drive voltage and a high efficiency (paragraphs [0159], [0165], [0166], and [0176]). The compounds of Kim are considered electron transporting host materials according to Nagao.
Pflumm 2013 teaches that the following compound can be used as a hole transporting material (electron blocking material), 
    PNG
    media_image6.png
    207
    204
    media_image6.png
    Greyscale
 (which is the same as applicant’s H4-56) (paragraphs [0157] and [0158], Table 1).  Pflumm 2013 teaches that when 
    PNG
    media_image6.png
    207
    204
    media_image6.png
    Greyscale
 is used instead of NPB as a hole transporting (electron transporting) material the device has improved efficiency and lifetime (paragraphs [0157] and [0158], Tables 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use the compounds of Kim, 
    PNG
    media_image2.png
    132
    81
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    127
    105
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    126
    105
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    114
    100
    media_image5.png
    Greyscale
, as the second host material in the device of Nagao. Nagao teaches that the light emitting layer can comprise two host materials, where one host is hole transporting and the second host is electron transporting. The motivation for using the host of Kim would have been to use an electron transporting material as a host material that will lower the drive voltage of a device and high efficiency. Nagao teaches that adding the second host material will increase the efficiency of the device (paragraph [0079]).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Nagao so the hole transporting (electron blocking) material was changed from of NPB to 
    PNG
    media_image6.png
    207
    204
    media_image6.png
    Greyscale
, as taught by Pflumm 2013.  The motivation would have been to improve the efficiency and lifetime of the device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796